959 N.E.2d 1157 (2012)
355 Ill. Dec. 424
PEOPLE State of Illinois, petitioner,
v.
Keith MACON, respondent.
No. 110466.
Supreme Court of Illinois.
January 25, 2012.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First *1158 District, is directed to vacate its order in People v. Macon, case No. 1-08-2834 (04/24/10), and reconsider its judgment in light of People v. Hammond, 2011 IL 110044, 355 Ill.Dec. 1, 959 N.E.2d 29, and to address any remaining issues which remain unresolved in the appeal.